DETAILED ACTION

In the reply filed 3/15/2021, claims 1, 4, 9, 11, 13, 15-18 are amended and new claims 19-22 are presented. Claims 1-9, and 11-22 are currently pending, with claim 2 withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nordlund (US 5,678,977) in view of Magoto (US 9,809,434), Hackbarth (US 7,255,206) and Uline (https://www.uline.com/Product/Detail/H-4121/Pallet-Trucks/Uline-Pallet-Truck-Hand-Brake-48-x-27; a copy of this reference was furnished on 7/22/2020).

claim 1, Nordlund teaches: a pallet sled including: 
a base (including at least elements 4, 15-17); 
a plurality of tines (2, 3, and each tine including tine ends 10) extending forward from the base, the plurality of tines including a first tine (3, with associated element 10); 
a wheel assembly including a cradle (7) pivotably connected to the first tine, the cradle configured to pivot relative to the first tine to raise and lower the first tine (the cradle pivots about bolt 8, as best shown in Fig. 6); 
a wheel (6) rotatably mounted to the cradle below the first tine and supporting the first tine away from the base (see Figs. 1 and 6); and 
a brake assembly (see column 3, lines 61-65, and column 4, lines 62-64).  
Relevant elements are best shown in Figs. 1 and 6. 
Nordlund fails to disclose any specific structure of the brake assembly, and the brake assembly does not appear to be in the drawings from Nordlund. As such, Nordlund fails to explicitly disclose: the brake assembly being positioned adjacent the wheel to selectively brake the wheel.  Hackbarth teaches a brake assembly (see, in particular, the brake assembly shown in Fig. 2) which is positioned adjacent a wheel (20) to selectively brake the wheel. Additionally, Uline teaches a pallet sled having a hand brake (analogous to the hand brake disclosed by Hackbarth) and a load capacity of 5,500 lbs. (this capacity far exceeds the 2000kg container load disclosed by Nordlund). Uline establishes that a hand-braked pallet vehicle is capable of being used for the transport and braking of loads having the weight disclosed by Nordlund.  Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the wheels (5, 6) with braking assemblies adjacent the wheels as suggested by Hackbarth. The motivation being: for enabling the braking of the wheels using simple 
Norlund describes the base including a “suitable trailing vehicle” coupled at base element 17, and that this trailing device/vehicle “is provided with brake operators connected to the brake devices”. See column 4, lines 51-64. It is noted that, because this trailing vehicle is not shown or discussed in further detail, the combination fails to disclose: the base including a pair of fixed, upright handles.
Magoto teaches: a pallet sled, wherein a base (see base elements 242, 244, 246, 248, 250, 256) includes a pair of fixed, upright handles (246). It is additionally noted that Magoto’s pallet sled further includes brake handles (252) mounted to the handles. See Figs. 2 and 3.  Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the combination with trailing vehicle features (including base elements 242, 244, 246, 248, 250, 252, 256) disclosed by Magoto; the motivation being: to provide power and an operator interface for controlling and operating the pallet sled.
Accordingly, in the combination, the brake handles (252) from Magoto operate to engage the brake assembly (from Hackbarth) via cable connection. 

Regarding claim 3, the combination as set forth above further teaches:  wherein the brake assembly includes a brake shoe (38; see Fig. 2 from Hackbarth) configured to selectively contact the wheel.

Regarding claim 4, the combination as set forth above further teaches: wherein the wheel assembly includes an axle on which the wheel rotates. The axle is best shown in Figs. 1 and 6 from Nordlund.  The wheel from Hackbarth is analogously mounted on an axle, as shown in Fig. 2. 

Regarding claim 18, the combination as set forth above further teaches: a brake handle (252; see Fig. 2 from Magoto) mounted adjacent one of the upright handles and a cable (30; see Fig. 2 from Hackbarth) connecting the brake handle to the brake assembly, wherein the brake handle is configured to selectively cause the brake assembly to selectively brake the wheel. In the combination, the brake handle(s) from Magoto operate the brake(s) from Hackbarth. 

Claims 9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nordlund (US 5,678,977) in view of Magoto (US 9,809,434), King (US 5,325,938) and Uline (https://www.uline.com/Product/Detail/H-4121/Pallet-Trucks/Uline-Pallet-Truck-Hand-Brake-48-x-27; a copy of this reference was furnished on 7/22/2020).

Regarding claim 9, Nordlund teaches: a pallet sled including: 
a base (including at least elements 4, 15-17); 
a plurality of tines  (2, 3, and each tine including tine ends 10)  extending forward from the base; 
a cradle (7)  pivotably connected to each of the plurality of tines at a position spaced away from the base; 

a brake assembly (see column 3, lines 61-65, and column 4, lines 62-64).
Relevant elements are best shown in Figs. 1 and 6. 
Nordlund fails to disclose any specific structure of the brake assembly, and the brake assembly does not appear to be in the drawings from Nordlund. As such, Nordlund fails to explicitly disclose: a brake shoe positioned adjacent each of the tine wheels to selectively brake the tine wheel, the brake shoe configured to selectively engage an outer circumference of the tine wheel.  King teaches a brake assembly (see, in particular, the brake assembly shown in Figs. 1-3) having a brake shoe (32) positioned adjacent each of a pair of wheels (38) to selectively brake the wheel, the brake shoe configured to selectively engage an outer circumference of the wheel.
Additionally, Uline teaches a pallet sled having a hand brake (analogous to the hand brake disclosed by King) and a load capacity of 5,500 lbs. (this capacity far exceeds the 2000kg container load disclosed by Nordlund). Uline establishes that a hand-braked pallet vehicle is capable of being used for the transport and braking of loads having the weight disclosed by Nordlund.  Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the wheels (5, 6) with braking assemblies (such that a brake shoe is positioned adjacent each of the tine wheels to selectively brake the tine wheel, the brake shoe configured to selectively engage an outer circumference of the tine wheel) as suggested by King. The motivation being: for enabling the braking of the wheels using simple controls.  It is noted that Nordlund suggests hydraulic brakes, though the specific structure of the brakes is not elaborated on. As supported by Uline, the (hand) braking system disclosed by King would be sufficiently effective for braking the wheels (5,6) from Nordlund, and the brakes from 
Norlund describes the base including a “suitable trailing vehicle” coupled at base element 17, and that this trailing device/vehicle “is provided with brake operators connected to the brake devices”. See column 4, lines 51-64. It is noted that, because this trailing vehicle is not shown or discussed in further detail, the combination fails to disclose: the base including a pair of fixedly upright handles; and a plurality of base wheels supporting the base. 
Magoto teaches: a pallet sled, wherein a base (see base elements 242, 244, 246, 248, 250, 256) includes a pair of fixedly upright handles (246); and a plurality of base wheels (232) supporting the base. It is additionally noted that Magoto’s pallet sled further includes brake handles (252) mounted to the handles. See Figs. 2 and 3.  Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the combination with trailing vehicle features (including base elements 242, 244, 246, 248, 250, 252, 256) disclosed by Magoto; the motivation being: to provide power and an operator interface for controlling and operating the pallet sled.
Accordingly, in the combination, the brake handles (252) from Magoto operate to engage the brake assembly (from King) via cable connection. 

Regarding claim 11, the combination as set forth above further teaches: a first arm (30) pivotably connected to each cradle (in King, element 40 is analogous to the cradle 7 from Nordlund) about a first axis such that pivoting the first arm selectively engages the brake shoe against the tine wheel. See Figs. 1 and 4 from King. 

claim 15, the combination as set forth above further teaches: a brake handle  (252; see Fig. 2 from Magoto) mounted adjacent one of the handles, wherein the brake handle is configured to selectively cause the brake shoes to selectively engage the outer circumferences of the tine wheels. In the combination, the brake handle(s) from Magoto operate the brake(s) from King. 

Allowable Subject Matter
Claims 5-8, 12-14, 16, 17, 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. 
Applicant asserts:
“Applicant has amended the claims to clarify that the load wheels are below the tines. In contrast, the wheels 6 of Nordlund do not lift the tines and are never below the tines.
Again, Nordlund discloses a wagon to be pulled by a truck. The reason Nordlund discloses hydraulic brakes is because they could be operated by the truck that pulls the wagon. There would be no way to operate the hand brakes of Murphy or Uline in a trailer being pulled by a truck.”
Applicant’s arguments fail to point to any specific claim. The arguments appear to be generic and baseless assertions, void of evidence or specific references pertinent portions of the the wheels lift the tines. Nordlund does not disclose a truck, and so Applicant’s assertion that There would be no way to operate the hand brakes of Murphy or Uline in a trailer being pulled by a truck are not only baseless but also irrelevant. 
Amendments to the claims necessitated a new ground(s) of rejection. Arguments have been considered but are moot in view of the new ground(s) of rejection. Applicant's arguments were made with respect to the claims, as amended, and have been addressed as provided above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMA K FRICK/            Primary Examiner, Art Unit 3618